DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamino et al., U.S. Patent Application No. 2020/0038712, in view of Tarao et al., U.S. Patent Application No. 2013/0203524, and in further view of Yamamoto, US. Patent No. 6,063,859.    As to Claims 1 and 2, Kamino teaches a golf ball comprising a core and a cover, with dimples, provided on an outer side of a core, paragraphs 0089 and 0096.  The ball may comprise an outermost layer (paint film) formed on the outer side of the cover, paragraphs 0012 and 0089.    Kamino teaches a urethane coating as the outermost layer, paragraph 0015.  The urethane coating may comprise a polyisocyanate as a curing agent, paragraphs 0023 and 0024, noting a reaction between a polyisocyanate and a polyol.   The urethane coating may contain a water repellent additive, which may comprise hydrophobic silica, noting a silicone containing filler including silicon dioxide, paragraph 0073.  Kamino teaches that the polyisocyanate may be two modified products of a polyisocyanate, which may be hexamethylene diisocyanate and the modified products may be an adduct and an isocyanurate, paragraph 0057.  Kamino teaches that outermost layer material may have a contact angle of 100 degrees or more, see Table 4.  Kamino is silent as to the dynamic coefficient of friction of the golf ball.  Tarao teaches a similar golf ball having an outermost layer comprising a urethane coating, providing a golf ball having a dynamic friction coefficient from 0.52 to 0.60, paragraph 0037.  Tarao teaches that the polyisocyanate component of the urethane coating may be a hexamethylene derivative, paragraph 0053 and that derivative products may include adduct and isocyanurate products, paragraph 0052.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kamino with a dynamic friction coefficient from 0.52 to 0.60, as taught by Tarao, to provide Kamino with a In re Leshin, 125 USPQ 416 (CCPA 1960).  Further, it would have been obvious to one of ordinary skill in the art at the effective filing date to blend the derivative polyisocyanates in a mass ratio within the claimed ranges, where one or the other components predominates, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.   As to Claim 3, Kamino teaches that the urethane coating may include a polyester polyol and a solvent as a main agent, paragraphs 0026 and 0067.     As to Claim 9, Kamino teaches that cover material hardness may be 55 Shore D or less, paragraph 0089.  As to Claim 10, Kamino teaches outermost layer thickness of 8-20 microns, paragraph 0022.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamino, in view of Tarao and Yamamoto, as applied to claims 1 and 3 above, and further in view of Shinohara, U.S. Patent Application No. 2018/0142125.  Kamino, as modified, substantially shows the claimed limitations, as discussed above.  Kamino, as modified, is silent as to providing two types of polyester polyol.  As to Claim 4, Shinohara teaches a urethane coating for a golf ball comprising two types of polyester polyol having different weight average molecular weights, a first being from 20,000 to 30,000 and a second being from 800 to 1500.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kamino, as modified, with a polyester polyol component containing two types of polyester polyol having weight average molecular weights within the claimed ranges for the first and second type, as taught by Shinohara, to provide Kamino, as modified, with a known substitute polyol composition.  As to Claim 5, Shinohara teaches that the amount of the first type of polyol may be 20-30 mass % with respect to the total amount of main agent including solvent and that the amount of the second type of polyol may be 2-18 mass % with respect to the total amount of main agent including solvent, paragraph 0011.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kamino, as modified, with a polyester polyol component containing the two types of polyester polyol in amounts in a range of 20-30 mass % for the first type and 2-18 mass % for the second type, both with respect to the total amount of main agent including solvent, as taught by Shinohara, to provide Kamino, as modified, with known substitute concentrations of the two types of polyol in the polyol composition.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamino, in view of Tarao and Yamamoto, as applied to claim	1 above, and further in view of Ishino, U.S. Patent Application No. 2003/0083158.  Kamino, as modified, substantially shows the claimed limitations, as discussed above.  Kamino, as modified, is silent as to the amount of water repellent additive.  Ishino, ‘158, teaches that water repellent additive, in a coating layer may be present in an amount within a range of 0.1 to 10 mass % with respect to the total amount of the main agent and the solvent, see Table 1. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kamino, as modified, with water repellent additive in an amount within the claimed range, as taught by Ishino, ‘158, to provide Kamino, as modified, with a known substitute suitable concentration of water repellent additive.
Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments submitted 23 December 2021 have been considered but are moot in view of new grounds of rejection. 
In response to applicant’s argument that the prior art does not address the problem of providing an outermost layer formed of material having a contact angle of more than 90 degrees while also providing a satisfactory spin rate, the examiner maintains the position that Kamino provides a ball which does not exhibit significant reduction in driver shot distance in wet conditions, see Table 5, and which does not sacrifice approach shot performance, see paragraph 0047.  
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner maintains the position that the cited prior art teaches a golf ball having the structural features of the inventive golf ball outermost paint film and would exhibit performance needed to solve the problem addressed by the inventive ball, namely satisfactory spin performance on approach shots.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        19 January 2022